1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           CENTRAL DISTRICT OF CALIFORNIA
9
10                                                 NO. CV 16-2396-RGK (AGR)
      DANIEL MARTINEZ,                       )
11                                           )
                Petitioner,                  )
12                                           )
                       v.                    )
13                                           )     ORDER ACCEPTING FINDINGS
      W. L. MONTGOMERY, Warden,              )     AND RECOMMENDATION OF
14                                           )     MAGISTRATE JUDGE
                Respondent.                  )
15                                           )
                                             )
16                                           )

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

18   Habeas Corpus, the other records on file herein, the Report and

19   Recommendation of the United States Magistrate Judge and the Objections.

20   Further, the Court has engaged in a de novo review of those portions of the

21   Report and Recommendation to which objections have been made. The Court

22   accepts the findings and recommendation of the Magistrate Judge.

23         IT THEREFORE IS ORDERED that judgment be entered denying the

24   Petition for Writ of Habeas Corpus and dismissing this action with prejudice.

25
26   DATED: November 12, 2019

27                                                     R. GARY KLAUSNER
                                                     United States District Judge
28
